DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				        Election/Restrictions
Claims 1, 3, 4 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 12, 2018.
The requirement is still deemed proper and is therefore made FINAL.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/181456 A1 (Kobayashi) abstract and machine translation as further evidenced by U.S. 2009/0178832 (Amou).
Kobayashi discloses a resin composition comprising:
	a low molecular weight bismaleimide inclusive of aromatic bismaleimides such as BMI-5100 (meets applicants’ aromatic maleimido group-containing compound (B));
	a high molecular weight bismaleimide having imide groups such as BMI-5000 and BMI-3000 (meets applicants’ preferred maleimido group-containing compounds (A) per Table 1); and
	a curing agent (not precluded from present claims),
wherein the amount of the low molecular weight bismaleimide is preferably 5 to 80% by weight based on the total solid content (e.g., abstract, [0011], [0016-0018], Table, claims).  Specifically, BMI-5100 is 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide as evidenced by Amou [0103] (meets applicants’ aromatic maleimido group-containing compound (B)).  It is reasonably believed that the BMI-5000 and BMI-3000 bismaleimides exemplified by Kobayashi, respectively, correspond to the BMI-5000 and BMI-3000 used in applicants’ examples. 
In essence, Kobayashi differs from applicants’ claims 5 and 21 in not expressly exemplifying an embodiment wherein the content of the high molecular weight bismaleimide (meeting applicants’ compound (A)) falls within the presently claimed 2% to 50% by mass range.  From the viewpoint of heat resistance and flexibility, Kobayashi’s compositions preferably comprise 5 to 80% by weight of the low molecular meeting applicants’ compound (B)).  By default, these compositions would necessarily comprise 95 to 20% by weight of the high molecular weight bismaleimide (meeting applicants’ compound (A) and overlapping content thereof), or less if additionally containing a curable polyphenylene ether and/or phenoxy resin.  Accordingly, it would have been within the scope of Kobayashi’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions comprising the high molecular weight bismaleimide in contents falling within the presently claimed 2% to 50% by mass range (meeting applicants’ compound (A) and content thereof) in accordance with the ultimate heat resistance and flexibility desired.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 6, Kobayashi’s BMI-5100 has maleimido groups bonded to an aromatic ring.
Claims 5, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0225059 (Mizori) in view of U.S. 4,608,426 (Stern).
Mizori discloses a resin composition comprising 
(i)  2 to about 98 weight percent of an imide-extended bismaleimide monomer having the structure per [0008] (meets applicants’ compound (A) having maleimido groups, divalent C36H72 aliphatic hydrocarbon groups and a divalent group having two imido bonds and overlaps content thereof) and
generically embraces applicants’ aromatic maleimido group-containing compound (B)) (e.g., abstract, [0008-0010], examples, claims).
In essence, Mizori differs from present claims 5 and 21 in that the exemplified imide-extended bismaleimide monomer is not further combined with a maleimide comonomer comprising an aromatic ring, i.e., an aromatic maleimide, wherein the content of the imide-extended bismaleimide (meeting applicants’ compound (A)) falls within the presently claimed 2% to 50% by mass range.  While Mizori does not disclose specific maleimide comonomers, Mizori’s generically-recited “maleimide” implicitly includes any commercially available maleimide. It is well-known that the use of aromatic maleimides, as compared to aliphatic maleimides, give rise to bismaleimide compositions having better high temperature stability (e.g., Stern C3:65-69).  Accordingly, it would have been within the purview of one having ordinary skill in the art to use up an aromatic maleimide (meets applicants’ compound (B)) as Mizori’s maleimide comonomer, wherein the content of the imide-extended bismaleimide (meeting applicants’ compound (A)) falls within the presently claimed 2% to 50% by mass range, with the reasonable expectation of obtaining a composition having improved high temperature stability.  
As to claim 6, Stern’ discloses bis-maleimides have maleimido groups bonded to an aromatic ring.
Response to Arguments
Applicant’s arguments and amendments filed November 13, 2020 have been fully considered and are persuasive in overcoming the nonstatutory double patenting 
 Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive in overcoming the remaining 35 USC 103 rejections.
As to Kobayashi, applicants’ argument that such does not disclose or provide any reason for a resin composition to include BMI-3000 and/or BMI-5000 in the presently claimed amount of compound (A) is not well taken. Kobayashi’s compositions preferably comprise 5 to 80% by weight of the low molecular weight bismaleimide (meeting applicants’ compound (B)).  By default, these compositions would necessarily comprise 95 to 20% by weight of the high molecular weight bismaleimide, i.e., BMI-3000 and/or BMI-5000 (meeting applicants’ compound (A) and overlapping content thereof), or less if additionally containing a curable polyphenylene ether and/or phenoxy resin.  Accordingly, it would have been within the scope of Kobayashi’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions comprising BMI-3000 and/or BMI-5000 in contents falling within the presently claimed 2% to 50% by mass range (meeting applicants’ compound (A) and content thereof) in accordance with the ultimate heat resistance and flexibility desired.  There is at present no evidence of record indicating criticality for the claimed compound (A) range.    In this regard, none of the Examples 1-8  per specification Table 1 comprise component (A) in amounts falling within the scope of present claims. It is notable that due to the presence of unfixed variables (e.g., use of additional components or different solvents or contents) only Examples 3 and 4 per Table 1 can be directly compared to the examples per Table 2 that include the corresponding (A) or (B).  
.  
 Allowable Subject Matter
Claim 7 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANA L. WOODWARD/Primary Examiner, Art Unit 1765